Citation Nr: 1820933	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for multilevel degenerative disc disease (DDD) of the lumbar spine (back disability), to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In April 2009 the RO denied reopening the claim of entitlement to service connection for a back disability.  The April 2009 rating decision was issued within one year of the September 2008 rating decision, decided the same issue, and considered new evidence received since the September 2008 rating decision.  For these reasons, the Board finds that the September 2008 rating decision did not become final.  Therefore, the issue on appeal is properly characterized as a claim for service connection instead of an application to reopen.

Historically, the Board notes that in his January 2016 formal appeal, the Veteran requested a travel Board hearing in connection with his claim for service connection; however, he later withdrew this request in January 2018.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claim on appeal is adjudicated.

The Veteran was afforded a VA examination in response to his claim in August 2008 in which he reported that he had a low back condition since his days in the miliary due to carrying heavy motor parts at the motor pool.  The VA examiner diagnosed multilevel DDD of lumbar spine and opined that that back disability was not likely caused by the service-connected left knee (medial meniscectomy and subsequent left total knee replacement).  The examiner noted that in June 2007 there was no mediolateral or anterior-posterior knee instability described, and a left total knee replacement or left lateral meniscectomy did not necessarily result in DDD of the lumbar spine.

The Board finds that clarification is required from the August 2008 VA examiner.  Namely, based on the Veteran's reporting that he had a low back condition since his days in the miliary due to carrying heavy motor parts at the motor pool, an opinion should be obtained regarding whether his back disability originated during active service or is otherwise etiologically related to active service.  Moreover, an opinion should be obtained regarding disabilities were caused or aggravated by the Veteran's service-connected left knee disabilities.

The Veteran has indicated in his June 2010 formal appeal that he is in receipt of Social Security Administration (SSA) benefits.  On remand, the AOJ must make as many requests as necessary to obtain the Veteran's SSA records and associate them with the electronic claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In a November 2017 appellant's brief, it was also asserted that there are outstanding medical treatment records from the VA Medical Center (VAMC) in Tampa, Florida, wherein the Veteran's treating physician explicitly related his back condition as proximately due to his left knee disability.  On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.  To this point, VA treatment records associated with VBMS and Virtual VA are current through October 2016.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records, to specifically include any records from October 2016 to present and any records outstanding from the VAMC in Tampa, Florida; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  Schedule the Veteran for the appropriate VA examination to address the etiology of the claimed back condition, multilevel degenerative disc disease of the lumbar spine.  The entire record should be provided to the examiner . 

The examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any back disability present at any time during the pendency of this claim that the disability originated during active service or are otherwise etiologically related to active service. 

The examiner should also state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any back disability present at any time during the pendency of this claim that the disabilities were caused or aggravated (any increase in severity) by a service connected disability or disabilities, to include the Veteran's service-connected left knee disabilities.  If aggravation is found, the VA examiner should specify, to the extent possible, the degree of disability resulting from such aggravation.  A complete rationale for all opinions expressed must be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


